 



Exhibit 10.11.5
AMENDMENT
TO THE WESTERN DIGITAL 401(k) PLAN
The Western Digital Corporation 401(k) Plan (hereinafter referred to as the
“Plan”) is hereby amended effective January 1, 2008.
WHEREAS, Western Digital Corporation believes it is in the best interest of
Participants and desires to amend the Plan to provide for an increased Basic
Matching Contribution beginning in calendar year 2008.
NOW, THEREFORE, the Plan is hereby amended as follows:
Amendment
Increase to Basic Matching Contribution
Section 5.3.1 of the Plan is hereby amended and restated to provide as follows:
     5.3.1 As of the last day of a contribution cycle (as such term is defined
in 5.3.4 below), the Employer shall make a Basic Matching Contribution on behalf
of each “Eligible Participant,” as defined in Subsection 5.3.3 below, who is an
Eligible Employee of such Employer. A Basic Matching Contribution on behalf of
an Eligible Participant under this Section 5.3 shall be in an amount equal to
fifty percent (50%) of the Eligible Participant’s Pre-Tex Contributions for the
contribution cycle which do not exceed five percent (5%) of the Eligible
Participant’s Compensation for the contribution cycle, provided, however, that
each Eligible Participant shall receive a Minimum Annual Basic Matching
Contribution equal to 50% of the first $4,000 of the Eligible Participant’s
Pre-Tax Contributions for the calendar year.
Section 5.3.2 of the Plan is hereby amended and restated to provide as follows:
     5.3.2 Any Basic Matching Contribution for a contribution cycle shall be
paid to the Trustee and allocated to the Eligible Participant’s Matching
Contributions Account as soon as practicable following the last day of such
contribution cycle. Any contribution necessary to provide an Eligible
Participant with the Minimum Annual Basic Matching Contribution shall be treated
as a Basic Matching Contribution for all purposes under this Plan and shall be
paid to the Trustee and allocated to the Eligible Participant’s Matching
Contributions Account as soon as practicable following the last day of the last
contribution cycle of a calendar year. For avoidance of doubt, any Participant
who is an Eligible Participant for a Basic Matching Contribution with respect to
any contribution cycle in a calendar year shall be an Eligible Participant for
purposes of the Minimum Annual Basic Matching Contribution, if applicable to
such Eligible Participant, for such calendar year.
[Remainder of Page Intentionally Blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and as evidence of its adoption of this Amendment to the
Plan, Western Digital Corporation has caused this Amendment to be executed by
its duly authorized officer.

          Western Digital Corporation    
 
       
By:
  /s/ Jackie DeMaria    
 
 
 
   
Print Name:
  Jackie DeMaria    
 
 
 
   
Title:
  Vice President, Human Resources    
 
 
 
   
Date:
  May 5, 2008    
 
 
 
   

 